Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-17-00592-CV

    NORTH EAST INDEPENDENT SCHOOL DISTRICT and Texas Commissioner of
                             Education,
                             Appellants

                                             v.

                                       Dehann RIOU,
                                         Appellee

                 From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CI09958
                       Honorable Angelica Jimenez, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that Appellee recover costs of this appeal from Appellants.

       SIGNED July 25, 2018.


                                              _____________________________
                                              Irene Rios, Justice